—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered April 13, 1992, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree and grand larceny in the fourth degree, and sentencing her, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt of the counts submitted to the jury was proven beyond a reasonable doubt by legally sufficient evidence, and the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of prosecution witnesses were properly placed before the jury, and we find no reason on the record before us to disturb its determination. Nor is there merit to defendant’s contention that the presumption under Penal Law § 165.55 (3)—a person who possesses two or more stolen credit cards is presumed to know that such credit cards were stolen—should not have been charged where defendant was charged in the indictment with two counts of possession of a stolen credit card only one of which was submitted to the jury. Evidence that defendant had possessed a second credit card was sufficient for purposes of the presumption, and need not have amounted to proof beyond a reasonable doubt (see, People v Baveghems, 107 AD2d 815, 816, citing Ulster County Ct. v Allen, 442 US 140, 157; see also, at 167). Concur—Rosenberger, J. P., Wallach, Asch and Tom, JJ.